United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-2222
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Richard Patrick Horton

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                            Submitted: November 7, 2014
                             Filed: November 18, 2014
                                    [Unpublished]
                                   ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Richard Horton directly appeals following the district court’s1 revocation of his
supervised release, arguing that the court (1) abused its discretion in revoking


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
supervised release based on a finding that he committed the Arkansas offense of third
degree assault on a household member; and (2) imposed an unreasonable sentence.

       We conclude that the court did not clearly err in finding that Horton committed
third degree assault, based on the court’s inferences, from the totality of the evidence,
that Horton had intended to scare the victim. See United States v. Carothers, 337 F.3d
1017, 1019 (8th Cir. 2003) (factfinding as to whether violation occurred is reviewed
for clear error); United States v. Hensley, 36 F.3d 39, 41 (8th Cir. 1994) (statutory
construction is reviewed de novo); Harmon v. State, 8 S.W.3d 472, 477 (Ark. 2000)
(factfinder may draw upon common knowledge and experience to infer defendant’s
intent). The court thus did not abuse its discretion in revoking supervised release.
See 18 U.S.C. § 3583(e)(3); Carothers, 337 F.3d at 1019 (standard of review). We
also conclude that the within-Guidelines-range revocation sentence is not
unreasonable. See United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009).

      Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion for leave to withdraw.
                       ______________________________




                                          -2-